Citation Nr: 0104623	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  94-39 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an original rating in excess of 40 percent 
for dermatofibrosarcoma protuberance (DFSP) involving Muscle 
Groups (MG) XIX and XX.

2.  Entitlement to an original rating greater than 10 percent 
for a right flank scar, status post removal of DFSP. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The Board in 
December 1996 remanded the case for further development.  The 
RO recently returned the case to the Board for appellate 
consideration.

The record shows that the RO in May 2000 granted service 
connection for disc herniation, L4-5 as secondary to the 
service-connected MG XIX and XX disability.  The RO assigned 
a 20 percent rating under Diagnostic Code 5293 criteria.  The 
separately assigned rating for the disability is not a matter 
on appeal at this time.


FINDINGS OF FACT

1.  The residuals of DFSP are currently manifested by a 
tender scar to deep pressure and muscle discomfort, as well 
as appreciable and painful limitation of motion, paresthesia, 
listing of the spine and restricted lateral motion which when 
combined manifest severe muscle disability of MG XIX, and 
result in difficulties with heavier work and repetitive 
bending and lifting type motions in the workplace.  

2.  There is objective evidence of a tender and painful right 
flank scar, status post removal of DFSP.


CONCLUSIONS OF LAW

1.  The criteria for an original rating of 50 percent for 
residuals of DFSP involving MG XIX and XX have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.55 and 4.73, Diagnostic Codes 5319, 5320 (in effect prior 
to July 3, 1997 and as amended, 62 Fed. Reg. 30239 et seq. 
(June 3, 1997) (effective July 3, 1997).

2.  The criteria for an original rating in excess of 10 
percent for right flank scar, status post removal of DFSP 
have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the RO in December 1992 granted service 
connection for DFSP and assigned a 100 percent rating from 
February 1991 and a 20 percent rating under Diagnostic Codes 
"5329"-5320 from August 1992.  The RO noted that the 20 
percent rating was based on moderate involvement of the 
fibrous tissue of MG XIX and XX and that it included 
consideration of a tender and painful scar.  

The veteran's hearing testimony in 1993 focused upon the 
nature of DFSP primarily but he did mention problems with 
nerve pain, scaring, swelling and tenderness.  He said that 
he worked for the government (Transcript, inter alia, 5-7, 
12-13, 17). 

A VA physician wrote in early 1993 that since late 1992 the 
veteran wore a support belt and used a transcutaneous 
electrical nerve stimulating unit (TENS) unit for pain from 
DFSP.  A private physician wrote early in 1993 that the 
lesion had been removed with a wide excision of the 
subcutaneous tissue leaving the oblique muscles and fascia 
intact.  The physician noted the postoperative pain syndrome 
required medication and a TENS unit.

A RO hearing officer in 1993 reviewed this evidence as well 
as an extensive treatment record, which did not offer an 
adequate evaluation for rating purposes.  The hearing officer 
granted a 40 percent rating under Diagnostic Code 5320 for 
the DFSP involvement of MG XIX and XX and a separate 10 
percent rating under Diagnostic Code 7804 for painful and 
tender right flank scar, status post DFSP removal.  Both 
ratings were effective from August 1992.  The hearing officer 
determined that the rating for muscle injury should have been 
raised to moderately severe for the major group as provided 
under 38 C.F.R. § 4.55(a).  

A VA examiner late in 1993 noted the veteran had a rather 
wide excision of the right flank, nine inches long, and 
continuous pain in the area for which he wore a TENS unit.  
It was also noted that he had low back pain for years.  He 
was able to flex the lumbar spine to 80 degrees, extend it to 
20 degrees, and side bend 20 degrees to the right with pain 
around the area of the scar.  He could side bend to the left 
30 degrees and rotation was 20 degrees to each side.  
Straight leg raising was possible to 40 degrees on both sides 
with a negative Lasegue's.  He was tender in the right 
gluteal area and tender to pressure in the right on the 
spinous processes of L2 through L5 and the right flank.  The 
diagnoses included mechanical low back pain.  A companion 
neurology examination was not directed to the DSFP but it was 
notable for a reference to the veteran's work as a quality 
assurance inspector for the federal government.

The record was supplemented with an extensive record of 
treatment in the early 1990's that in 1994 noted there had 
been no recurrence of the DFSP.  As the Board noted in 
remanding the case in December 1996, the record, though 
extensive, did not include competent evidence to evaluate the 
extent of the muscle damage.

A VA neurology examiner in 1997 reported that at this 
juncture the veteran's lower extremities were intact without 
evidence of neurologic impairment from his DFSP.  The veteran 
reported to the examiner that he would miss work as a quality 
assurance specialist about twice a month on account of 
headaches.



An examiner of the muscle involvement reported that MG XIX 
and XX were involved and related.  The veteran reported right 
flank pain all the time, some radicular pain in the legs, and 
said that he used a TENS unit.  He also complained of 
meralgia paresthetica of the right thigh more recently and 
numbness of the lateral aspect of the right flank after a 
sural nerve and muscle biopsy.  The examiner found a long 
right flank surgical scar was tender throughout the area and 
more painful when the veteran bent or rotated to the left or 
put tension in the area.  He was also tender throughout the 
right flank laterally, and all along the scar laterally that 
the examiner said involved MG IX and X.  

The examiner said the veteran was able to flex a remarkable 
65 degrees and extend 10 degrees, but that he had a list to 
the left when standing.  The rotation was considered 
remarkably good, considering the tenderness at 20 degrees to 
the right and the left, and rotation 30 degrees to the right 
and the left.  The examiner said that in both cases, when he 
put more tension on the right flank, it caused more right 
flank pain and discomfort.  The veteran was able to straight 
leg raise 30 degrees on the right and the left, and he had 
numbness of the right thigh and lateral aspect of the right 
foot and ankle.  The examiner said he did not know how much 
muscle might have been resected.  

The examiner's impression was excision of DFSP of the right 
flank involving MG XIX and XX with residual list to the 
right, tenderness throughout the area, increased discomfort 
bending to the left or rotation and use of a TENS unit and 
pain therapy required.  The examiner also reported chronic 
low back pain with meralgia paresthetica of the right thigh 
suggesting possible spinal stenosis.  The examiner noted a 
recent radiology report showing a small herniation at L4-5.  

The examiner of the scars reported that the veteran suffered 
significant pain as a result of the DFSP excision and used a 
TENS unit and medication from the pain clinic for this 
primary symptom.  

Regarding the pertinent scarring, the examiner found a large 
liner scarring process in the right flank/back region that 
was well healed, measured approximately 11 inches in length 
and showed tenderness to palpation and no erythema.  There 
was a TENS unit in place.  The examiner said none of the 
scarring processes expanded or extended over joints, 
restricted motion, or had associated anesthesia that was 
ascertainable with palpation.  

On reexamination of the muscles in January 2000 the veteran 
reported full-time work as a quality assurance specialist and 
complained of low back and right flank pain and sciatica.  
The examiner said that the pain seemed controlled to some 
extent with medication.  He could walk one-half mile, sit for 
20 minutes and had no problem kneeling.  The examiner noted 
that the veteran apparently had a major exploration with wide 
excision of cutaneous scar and muscle tissue in MG XIX and 
XX.  The examiner said the pelvis was level and that there 
was a slight deviation of the spine to the right.  He could 
flex forward with the fingertips 13 inches from the floor, 
but lateral bends were more restricted to the left with some 
right flank pain.  He could heel and toe walk and straight 
leg raise to 60 degrees on both sides with 2+ and equal deep 
tendon reflexes and downgoing plantars.  

The examiner said that palpating the scar with the veteran in 
a left flank position produced maximum tenderness toward the 
end of the 12th rib.  There was a Tinel's sign which 
reproduced pain in the anterior abdominal wall and he had a 
band of reduced sensation over dermatomes 11, 12 and 1 
approximately, although it was hard to differentiate.  The 
examiner could not detect a gross defect in the muscle and 
there was no herniation of the tissues from deeper in.  The 
back was tender in the lower lumbar segments, and there was 
no tenderness over the sciatic notch.  The examiner noted 
that the veteran handled his major problem of right flank 
pain with a TENS unit and drugs.  The examiner thought it 
interesting that he probably had nerve entrapment at this 
level with some reduction in the sensory sector, but with a 
positive Tinel reproducing pain.  The examiner thought it was 
probable nerve root entrapment rather than muscle hernia at 
the present time.  The examiner's addendum indicated that a 
new finding was an entrapment neuroma with attendant Tinel's 
syndrome, and decreased sensation on the "cutcherous" 
abdominal wall.

The VA neurology examiner directed the examination to the 
veteran's low back pain complaints, which he said were likely 
related to the back rather than his right flank injury.  In 
an addendum, the examiner said there had been damage to the 
muscle groups mentioned previously, and that the veteran was 
tender over the prominent scar in the back.  He did have an 
anterior abdominal wall mass that was well described by 
another examiner along with a Tinel's sign and numbness in 
T11 through L1.  The examiner said there was clear post 
surgical change in the back status post resection, and 
apparently deep mass as well as a scar that was clearly 
documented in the record.  The examiner reported having not 
found any gross muscle deficit as a result, but that there 
was a long history of pain, use of a TENS unit and physical 
therapy and medication for muscle spasm.  The examiner stated 
that the veteran had a spine deviation as a result of the 
surgery and while it was difficult to demonstrate a strength 
deficit in this area of the back, there was clear muscle 
change as evidenced by spasm and spine deviation, as well as 
possibly some anterior changes documented by the orthopedist.  
The examiner said there was clear evidence on physical 
examination of the injury as documented in the records.  

A VA physician reported early in 2000 regarding the physical 
limitations that resulted from the veteran's low back pain 
and sciatica.  A VA clinical record entry late in 2000 noted 
that the sarcoma was removed in 1992, and that a follow-up 
evaluation in February 2000 was negative for recurrence of 
the tumor.  It was reported the veteran was doing well except 
for the pain syndrome.  Another clinical record entry noted 
the veteran complained of back pain and that he planned to 
retire in two years from his government service. 


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2000), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).


In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase, but that in either case, the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

The rating schedule provides a 10 percent evaluation for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Codes 7803 and 7804.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement. 
Other scars shall be rated on limitation of function of part 
affected.  Code 7805.

For limitation of motion of the lumbar spine the rating 
schedule provides the following ratings: 40 percent for 
severe limitation of motion, 20 percent for moderate 
limitation of motion and 10 percent for slight limitation of 
motion.  Diagnostic Code 5292.

Group XIX. Function: Support and compression of abdominal 
wall and lower thorax; flexion and lateral motions of spine; 
synergists in strong downward movements of arm (1). Muscles 
of the abdominal wall: (1) Rectus abdominis; (2) external 
oblique; (3) internal oblique; (4) transversalis; (5) 
quadratus lumborum. A 50 percent rating is provided for 
severe disability. A 30 percent rating is provided for 
moderately severe disability. A 10 percent rating is provided 
for moderate disability and a 0 percent rating may be 
assigned for slight disability.  38 C.F.R. § 4.73, Diagnostic 
Code 5319 as amended effective July 3, 1997, 62 Fed. Reg. 
30235, June 3, 1997.

Group XX. Function: Postural support of body; extension and 
lateral movements of spine. Spinal muscles: Sacrospinalis 
(erector spinae and its prolongations in thoracic and 
cervical regions). The following are the rating for 
disability of the cervical and thoracic region: severe, 40 
percent. Moderately severe 20 percent. Moderate 10 percent. 
Slight 0 percent.  The following are the ratings for 
disability of the lumbar region: severe 60 percent. 
Moderately severe 40 percent. Moderate 20 percent. Slight 0 
percent.  38 C.F.R. § 4.73, Diagnostic Code 5320 as amended 
effective July 3, 1997, 62 Fed. Reg. 30235, June 3, 1997.

Sarcoma, soft tissue (of muscle, fat, or fibrous connective 
tissue) shall be rated 100 percent. Note: A rating of 100 
percent shall continue beyond the cessation of any surgery, 
radiation treatment, antineoplastic chemotherapy or other 
therapeutic procedures. Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination. Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of Sec.  3.105(e) of this 
chapter. If there has been no local recurrence or metastasis, 
rate on residual impairment of function.  38 C.F.R. § 4.73, 
Diagnostic Code 5329 as amended effective July 3, 1997, 62 
Fed. Reg. 30235, June 3, 1997.

Sarcoma, soft tissue (of muscle, fat, or fibrous connective 
tissue) shall be rated 100 percent. Note: A rating of 100 
percent shall continue for 6 months following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure. At this point, if there has been no 
local recurrence or metastasis, the rating will be made on 
residuals.  38 C.F.R. § 4.73, Diagnostic Code 5329 in effect 
prior to July 3, 1997.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.





Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b)	 For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) 	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) 	For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55, as amended 
effective July 3, 1997, 62 Fed. Reg. 30235, June 3, 1997.

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. 

Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) 	Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  


(3) Moderately severe disability of muscles: 

(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) 	X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B)	 Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) 	Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 as amended 62 Fed. 
Reg. 30235, June 3, 1997. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt doctrine in resolving each such issue to 
the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claims, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A)(b); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the moist recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 Stat. 2096 (2000), modifying the 
adjudication of all pending claims.  It specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation without it first being considered by the 
RO.  As set forth above, and discussed further below, VA has 
already met all obligations to the veteran under this new 
legislation.  

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that he will not be prejudiced by its actions and that 
a remand for adjudication by the RO would only serve to 
further delay the resolution of the veteran's claims.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As noted above, the Board is satisfied that all relevant 
facts have been developed to the extent possible and that no 
further duty to assist exists with respect to the veteran's 
claim.  The veteran has been provided comprehensive 
examinations in connection with the original claim and other 
records have been obtained.  The VA examinations were 
comprehensive and addressed the relevant evaluative criteria.  

The RO sought to have a record that would support an informed 
determination in the veteran's original rating claim and 
received additional medical evidence.  The RO was 
conscientious in developing the record and the Board is 
satisfied that the VA examinations through 2000 discussed the 
elements of the disabilities.  

Since the Board remand, the holding in Stegall v. West, 11 
Vet. App. 268 (1998) requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board asked the RO to request additional medical evidence and 
obtain VA examinations that would be adequate for rating 
since none were of record.  The RO was conscientious in 
developing the record and the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to the 
claims.  The veteran has been provided VA examinations in 
connection with the claims, most recently in 2000, and they 
are probative of the level of impairment from the residuals 
of DFSP.  

The medical examination records include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment.  Further, 
there has not been reported any other comprehensive 
evaluation or treatment since the VA examination reports of 
2000.  Robinette v. Brown, 8 Vet. App. 69 (1995).  


The most recent examination is not the only significant 
evidence in an original rating claim.  The veteran has been 
provided several VA examinations in connection with the claim 
that viewed collectively offer probative evidence for an 
informed determination of the level of impairment from the 
residuals of the DFSP removal.  From the perspective of 
timely adjudication of the original rating claim, the Board 
cannot overlook that this matter has been pending for several 
years and the consistency of examinations does not appear to 
justify any further delay.  The medical record of other 
physical examinations over many years is relevant to an 
original rating determination.  The Board observes that the 
extensive record prior to 1993 does not offer information 
regarding the DFSP muscle injury residuals that adds anything 
probative to the Board's assessment of MG XIX and XX 
disability or right flank scar residuals.

In summary, the medical examination records include 
sufficient detail regarding the disabilities to apply current 
rating criteria and are considered the best evidence for an 
informed determination of the veteran's muscle and scar 
impairment from the DFSP excision. 

The Board notes the changes to the regulations for evaluating 
muscle injuries effective in July 1997.  And after being 
reviewed and compared with the previous criteria they are 
found to offer no benefit as no substantive change occurred.  
62 Fed. Reg. 30235 (June 3, 1997).  Therefore, the current 
rating criteria will be applied, as they are no more or less 
favorable.  

The Board recognizes that the recently revised rating 
criteria for muscle injuries were reviewed initially by the 
RO.  The revised regulations, as finally issued, were 
consistent with VA's intention, as expressed in the published 
proposal to amend, to condense and clarify the regulations 
rather than substantively amend them.  See, 62 Fed. Reg. 
30235 (June 3, 1997) and 58 Fed. Reg. 33235 (June 16, 1993).  

Therefore, viewed together, the newly published criteria 
offer no substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect and thus choosing between the versions 
is not a material consideration here.  Bernard v. Brown, 4 
Vet. App. 384 (1993); Karnas, supra.  See also VAOPGCPREC 3-
2000 (April 10, 2000).  Only the current version is provided 
for clarity as no substantive changes appear in the 
applicable criteria in either version.  The changes for the 
evaluation of soft tissue sarcoma were more explicit but the 
overall effect is no benefit in view of the absence of 
recurrence since the early 1990's.  

Therefore the rating is limited to the muscle disability 
residuals for MG XIX and XX and scar residuals for the right 
flank.  The Board observes that any other impairment that 
might coincide with the flank area scar residuals such as 
meralgia paresthetica which has been mentioned but not rated 
would not affect the scar rating since functional impairment 
of the area affected is another basis for a separate rating 
if warranted.  However a VA examiner of the scars recently 
stated that there was no restricted motion from the scarring 
processes. 

The Board finds that the veteran's residuals of the DFSP 
removal are manifested by a discernible muscle injury.  The 
evidence regarding employment limitations does reveal an 
inability to keep up with work requirements.  In summary, he 
does have symptomatic scar residuals, limitation of motion 
and appreciable impairment of function.  

The Board finds this evidence does not preponderate against 
the claim for a higher original rating as the manifestations 
most closely approximate the 50 percent evaluation under the 
MG XIX criteria that contemplates severe disability.  

Right flank scar

The scar residuals of the right flank warrant a compensable 
rating alone in view of the consistently described 
characteristics.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804.  

Unlike the criteria for a separate rating for limitation of 
motion, a rating for a tender scar would not amount to 
pyramiding, as the symptomatology does not overlap.  See 38 
C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

DFSP involving MG XIX and XX

As for the muscle disability the several examinations have 
found a rather consistent presentation.  The orthopedic 
manifestations show marked functional impairment of the 
muscle groups, which the Board believes is better reflected 
by the 50 percent rating under MG XIX.  In 1999 and 2000 the 
examiners identified discomfort and limitation of motion of 
the back.  There is spine deviation as a result and spasm.  
There was limitation of motion principally in the lateral 
motion and discomfort of the spine at that point.  

From the record, which the Board has no reason to question, 
it appears disabling muscle residuals manifested rather 
consistently.  There have been consistent complaints of pain 
and signs of muscle injury.  The veteran's manifestations 
appear rather significant and the physical discomfort and 
limitations noted by a VA physician in 2000 can reasonably be 
attributed in major part to the MG XIX and XX disability.  
The VA examinations appear remarkably consistent to the 
extent that appreciable disabling manifestations appeared 
consistently.  In view of the record, the Board finds there 
is not a preponderance of the evidence against a higher 
original rating for the muscle disability.

The evaluation of the same disability under various 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  The 
"critical element" in determining whether separate entities 
may be assigned for manifestations of the same injury is 
whether there is overlapping or duplication of symptomatology 
between or among the disorders.  Esteban, 6 Vet. App. at 261.  
The veteran's current rating for MG XX is based on limitation 
of function.  38 C.F.R. § 4.73, Diagnostic Code 5320.  

To assign a separate rating for limitation of motion of the 
lumbar spine would amount to pyramiding.  38 C.F.R. § 4.14.  
Further, he is separately rated 20 percent for other 
manifestations of the lumbar spine under Diagnostic Code 
5293, which contemplates appreciable neurologic 
manifestations. 

Rating muscle damage to the MG XIX and XX assesses 
principally spine movement of the segment affected as 
reflected in the applicable alternative ratings for muscle 
injury as primary rating criteria for the ratings from 0 to 
60 percent.  The veteran has been provided the essential 
rating criteria.  The Board finds the selected rating scheme 
appropriate for the veteran's disability in view of the 
symptomatology and the disease for which service connection 
is in effect.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21.  

The Board observes that the current designation of 5320 
rating criteria appears to have been selected by the rating 
board since no examiner has indicated whether MG XIX or 
predominated.  The most that can be said is that examiners 
agree both muscle groups are involved. 

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations that included complaints of pain and impaired 
spine function.  The record includes a recent comprehensive 
VA examination in 2000 and other VA medical records that 
viewed collectively offer substantive information probative 
of the severity of the service-connected disability that 
coincides with current evaluation criteria.  The recent VA 
examination reports viewed collectively appear to offer the 
best evidence of the current severity of the disability in 
view of the findings reported, and the absence of any other 
competent evidence for rating.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The symptoms, overall, appear to reflect more 
than the corresponding percentage evaluation under Code 5320 
of 40 percent would contemplate.  The rating scheme applied 
does not require a mechanical application of the schedular 
criteria.  
Here, however, applying the rating schedule liberally results 
in a 50 percent evaluation that recognizes severe disability 
by application of 38 C.F.R. § 4.55.  The recent VA 
examinations did confirm impairment of the character 
indicative of such muscle injury.  For example, the 
examinations did show significant limitation of motion in the 
lateral movement and other manifestations that appeared with 
this motion.  Weakness is confirmed in view of the functional 
limitation that examiners seem to indicate would be 
significantly affected.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively supports a conclusion that the veteran's disorder 
from the standpoint of muscle disability is more than a 40 
percent rating would contemplate in the rating scheme in view 
of objective findings on recent comprehensive examinations.  
Moreover, the veteran's appreciation of his symptomatology 
appears to correspond to the information recorded in 
comprehensive evaluations.  

The Board can reasonably view these periodic evaluations to 
be an accurate assessment of the disability manifested by 
appreciable objective evidence of significant residuals.  The 
rating should account for the objective findings most 
recently reported as to the range of motion, pain and 
functional limitation complaints.  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Additional Consideration

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Director or Under 
Secretary for review.  Thus there is no prejudice by a ruling 
on this phase of the claim for increase.  VAOPGCPREC 6-96.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board will note that the wounds individually or collectively 
have not been shown to markedly interfere with employment, or 
to have required frequent inpatient care.  His work history 
since service through the late 1990's is noted.  

The veteran has been apparently able to continue working in a 
quality assurance position with the federal government for 
many years without evidence in the record of any appreciably 
disabling manifestations of the muscle injury or flank scar.  
Having reviewed the record with the extraschedular mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an original rating of 50 percent for DFSP 
involving MG XIX and XX is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an original rating greater than 10 percent for 
a right flank scar, status post removal of DFSP is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

